DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-12, 14, drawn to a wheel speed sensor device incorporating an accelerometer and a wireless communication device, attached to a wheel.  
Group II, claim 13, drawn to a wheel speed sensor device incorporating an accelerometer and a wireless communication device, attached to a wheel relating to an attachment member which allows connection to the sensor housing in only one orientation.  
Group III, claims 15-20, drawn to a method of calibrating a wheel speed sensor, which need not be a sensor as defined in claim 1 or 10.  The method involves determining whether a position of the sensor should be altered and giving user instructions to achieve the correct position.  
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The analysis involves determining whether a position of the sensor should be altered and giving user instructions to achieve the correct position.  According to Rule 13.1 PCT, the requirement of unity is only fulfilled when there is a technical relationship among the inventions involving one or more special technical features, i.e. features which define a contribution which each of the claimed inventions considered as a whole makes over the prior art.  This is not the case in the present application.  
The only features, common to inventions I and II, which could constitute a special technical feature in the sense of Rule 13.1 PCT are the features of the respective independent claim. However, these features are already known from the prior art, as becomes clear from the documents cited in the partial search report (see U.S. Patent Publication No. 2018/0154874) and cannot be considered as determining an inventive contribution of all of the inventions with respect to the state of the art. Thus, they cannot constitute a special technical feature.  
On the other hand, invention III concerns a calibration method which is not restricted to the context of wheel speed sensors according to claims 1 or 10, so that the only common features are the presence of a wheel speed sensor device comprising an accelerometer, which is however very well known as such from the prior art, as becomes clear from all documents of the search report. Other features which would be common to the groups of claims cannot be determined. The additional features of the dependent claims of the different inventions cannot define special technical features, either. They relate to different problems which are solved by different, non-corresponding solutions: 
Invention I: The underlying technical problem relates to the optimization of a wheel speed sensor device which is suitable for towed vehicles. The problem is solved by a wireless communication device and vary in details relating to the attachment and power supply for such a sensor.  
Invention II: The underlying problem relates to the provision of an attachment member which does not require a recalibration when a wheel speed sensor is removed from and reattached to the attachment member.  The problem is solved by an attachment member which allows only attachment in one particular orientation. 
Invention III: the underlying problem relates to an improvement of a calibration method for a wheel speed sensor. The problem is solved by a method which determines whether in the mounting position should be altered and by giving instructions how the position should be altered. 
Therefore, even examining a possible correspondence by technical effect, one finds that the technical effects of the separate inventions are different. Consequently, neither the objective problems underlying the subjects of the claimed inventions, nor their solutions allow for a relationship to be established between the said inventions, which involves a single general inventive concept. In conclusion, the groups of claims are not linked by common or corresponding special technical features and define two different inventions not linked by a single general inventive concept. The application, hence does not meet the requirements of unity of invention as defined in Rules 13.1 and 13.2 PCT.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/Primary Examiner, Art Unit 3663